Title: From John Quincy Adams to William Steuben Smith, 1 September 1814
From: Adams, John Quincy
To: Smith, William Steuben



Dear Sir.
Ghent 1. September 1814.

A Letter from Mrs: Adams, informs me that you sailed from Cronstadt, in an English vessel for Hull, on the 28th: of July—I hope therefore that this Letter will find you in England, if you should not be already on your way from thence to Holland—The John Adams in which I had obtained a passage for you and your family, sailed from the Texel Roads last Sunday, so that the chance of your going in her is lost—The Neptune is yet at Antwerp, but will probably soon be ordered away—I intreat you not to lose a moment of time, in coming here—If you lose the opportunity of going by the Neptune, I know not how you will be able to return to the United States—I wrote you a Letter by Mr Dallas, to be left with Mr Hoogland the Consular Agent at the Helder, and it is now in his hands, and will be delivered by him to you, if you arrive from Hull at the Texel—But if this Letter reaches you in England, your best way will be come if possible to Ostend, or if that is not possible, in the Packet to Helvoetsluys, and from thence to this place.—I cannot express the anxiety that I feel for you to be here before the departure of the Neptune. I wrote you that by a Letter I lately received from the Secretary of State I was informed that you were regularly commissioned as Secretary to the Legation in Russia—and that if you think it advisable you can return thither as such—But in that case you must go by Water, and in a very few weeks it will be too late—I may perhaps myself sail from Antwerp or some Port in Holland between the 10th: and 20th: of this Month, and unless you hasten hither, I may be gone—I am also very desirous that Martha may not lose the chance of her passage home.
In the hope of seeing you within ten days, I remain, with affectionate remembrance to Mrs Smith, / truly your’s
John Quincy Adams.